      Case 2:20-cv-00937-KWR-CG Document 31 Filed 08/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


G&G CLOSED CIRCUIT EVENTS, LLC,

              Plaintiff,
v.                                                             No. CV 20-937 KWR/CG

KAM BLUE MOON BAR, LLC, et al.,

              Defendants.


                           ORDER FOR CLOSING DOCUMENTS

      THIS MATTER is before the Court upon the parties’ Notice of Settlement, (Doc.

30), filed August 16, 2021, informing the Court that the parties have “resolved their

dispute.” IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than September 17, 2021.

      IT IS SO ORDERED.


                                   _______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
